Citation Nr: 1208282	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-47 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include on the basis of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

In July 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for his diabetes mellitus, as he believes that this condition is related to his active duty service.  In particular, the Veteran contends that he developed this disability as a result of exposure to herbicides, namely Agent Orange, as a result of serving aboard the U.S.S. Hancock, stationed in the waterways of Vietnam.  During the Veteran's July 2011 Board hearing and in various written statements, the Veteran reported when he was transferred from the ship in late April or May 1972, he was first sent to DaNang, Vietnam, where he spent a few hours on base during the course of a mortar attack.  He then flew to the Philippines and eventually returned to the United States and was discharged in May 1972.

The Board notes that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

When such a Veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which disorders have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes.  38 U.S.C.A. § 1116; 38C.F.R. § 3.309(e). 

The Board also notes that, under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation, notably in Haas v. Nicholson and Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Under the judicial precedent in the Haas case, in order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.

In this case, the Board finds that further development is required to determine whether the Veteran served in country in Vietnam or served in the inland waters of Vietnam and is therefore able to avail himself of the presumption of exposure to herbicides.  The record establishes that the Veteran served on the U.S.S. Hancock during his active duty service from May 1970 to May 1972.  The RO contacted the National Personnel Records Center (NPRC) and requested that they furnish any dates of service in Vietnam for the Veteran during this time period.  The NPRC replied that it was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  Nevertheless, the NPRC noted that the U.S.S. Hancock was in the official waters of the Republic of Vietnam at various times during the Veteran's active duty service.  These dates include from January 29, 1970 through January 15, 1970, January 21, 1971 through February 20, 1971, March 9, 1971 through March 15, 1971, March 17, 1971 through April 10, 1971, April 17, 1971 through May 4, 1971, February 7, 1972 through March 9, 1972, and from March 25, 1972 to April 24, 1972.  

The Veteran submitted various internet articles confirming that the U.S.S Hancock participated in numerous support missions during the Vietnam War; however, these articles do not address the salient point of whether the ship travelled on any of the inland waters of Vietnam or whether the Veteran went on land in Vietnam.  The Board finds that additional development of the evidence is warranted to determine if the U.S.S. Hancock traveled the inland waters of Vietnam while the Veteran was stationed on the ship or if the Veteran went ashore. To this end, the Board finds that the RO should contact the National Archives and Records Administration (NARA), the Department of the Navy, the Naval Historical Center, and the U.S. Army and Joint Services Records Research Center (JSRRC), to request Navy Deck Logs, and any other documentation that would show that the U.S.S. Hancock traveled the inland waters of Vietnam, for the time periods identified above, or for any information that tends to corroborate the Veteran's account to the effect that he was first transferred to Vietnam while enroute to the United States in April or May of 1972.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Archives and Records Administration (NARA), and any other organization that would have possession of relevant documents, and request Navy Deck Logs, and any other relevant documentation, indicating whether or not from January 29, 1970 through January 15, 1970, January 21, 1971 through February 20, 1971, March 9, 1971 through March 15, 1971, March 17, 1971 through April 10, 1971, April 17, 1971 through May 4, 1971, February 7, 1972 through March 9, 1972,  and from March 25, 1972 to April 24, 1972, the U.S.S. Hancock traveled the inland waters of Vietnam, or documenting whether sailors aboard the U.S.S. Hancock were sent ashore in Vietnam for the purpose of transfer-to specifically include at the time of the Veteran's discharge in April or May 1972-or otherwise set foot on the landmass of Vietnam.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  

3.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


